774 N.W.2d 869 (2009)
GURZICK INVESTMENTS LLC, d/b/a ToDblD LLC and Todd Gurzick, Plaintiffs-Appellants,
v.
CITY OF MOUNT PLEASANT, Richard Michael Verleger, and K & M May Street Investments, LLC, Defendants-Appellees.
Docket No. 139585. COA No. 290519.
Supreme Court of Michigan.
November 23, 2009.

Order
On order of the Court, the application for leave to appeal the June 12, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. This order is without prejudice to the plaintiffs' right to file an application for delayed appeal with the Court of Appeals from the trial court's July 9, 2009 final order, pursuant to MCR 7.205(F).